DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 13, of an electronic device wherein the memory is configured to “select one of the first mode or the second mode with regard to the first display surface (410) and select one of the third mode or the fourth mode with regard to the second display surface (420), at least partially based on the data and a desired first and second application program performance; 2Appl. No.: 16/822,473Response dated: April 15, 2021Reply to Office Action of: February 24, 2021sense an operating state changing from an unfolded state to a folded state, based on the data, distinguish a front surface and a rear surface with regard to the first display surface and the second display surface, execute an application program based on a first performance with regard to a display surface operating as the front surface, and execute an application program based on a second performance with regard to a display surface operating as the rear surface, wherein the first mode and the third mode comprise a mode in which the first application program and the second application program operate based on 
The closest in the art is Kim (US 20190042066 A1).
Kim teaches an electronic device having a first display 2010 and second display 2020 and including different application performance program modes according to visibility (Figs. 20A-20B, [0172]-[0180]), but does not teach the required first, second, third, and fourth operation modes and combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692